DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts Raghu (US 10,346,969 B1) and Sundareswara (US 2020/0167640 A1) on the record discloses monitoring the structure with an infrared sensor to provide thermal data of the structure within a field of view of the infrared sensor; and processing the thermal data in a processor, the processor configured to execute instructions stored in a memory to extract features from the thermal data and to utilize at least one machine learning model to detect onset or propagation of defects in the structure, wherein processing the thermal data further comprises utilizing a first and second machine learning model to detect onset or propagation of defects in the structure.
Instead, Raghu discloses identifying a data set comprising a plurality of images and a plurality of labels, wherein each of the labels corresponds to one of the plurality of images, and wherein each of the labels is one of damaged or undamaged; training a classifier to detect damage to subjects depicted within images using at least some of the plurality of images of the data set and at least some of the plurality of labels of the data set; capturing a first image of the subject within an imaging system comprising a first imaging device and a first planar light source; extracting a first plurality of patches from the first image of the subject; providing at least a first patch of the first plurality of patches to the classifier as at least a first input; receiving at least a first output from the classifier based at least in part on the first input;  determining a probability that at least the first patch depicts damage to at least the first surface of the subject based at least in part on the first output; and determining a probability that the subject is damaged based at least in part on the probability that at least the first patch depicts damage to at least the first surface of the subject.
Sundareswara discloses receiving input data including a plurality of feature vectors, the input data including sensor data associated with one or more aircraft; labeling each feature vector of the plurality of 
Regarding claim 11, none of the prior arts Raghu (US 10,346,969 B1) and Sundareswara (US 2020/0167640 A1) on the record discloses an infrared sensor having a field of view of the structure; and a processor coupled to the infrared sensor and to a memory, the memory containing non- transitory instructions that, when executed by the processor, cause the processor to process thermal data from the infrared sensor to extract features from the thermal data and utilize at least one machine learning model to detect [[the]] onset or propagation of defects in the structure; wherein the instructions executed by the processor cause the processor to process the thermal data utilizing a first and second machine learning model to detect onset or propagation of defects in the structure.
Instead, Raghu discloses a system comprising a memory having instructions for identifying a data set comprising a plurality of images and a plurality of labels, wherein each of the labels corresponds to one of the plurality of images, and wherein each of the labels is one of damaged or undamaged; training a classifier to detect damage to subjects depicted within images using at least some of the plurality of images of the data set and at least some of the plurality of labels of the data set; capturing a first image of the subject within an imaging system comprising a first imaging device and a first planar light source; extracting a first plurality of patches from the first image of the subject; providing at least a first patch of the first plurality of patches to the classifier as at least a first input; receiving at least a first output from the classifier based at least in part on the first input;  determining a probability that at least the first patch depicts damage to at least the first surface of the subject based at least in part on the first output; and determining a probability that the subject is damaged based at least in part on the probability that at least the first patch depicts damage to at least the first surface of the subject.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/SYED A RONI/Primary Examiner, Art Unit 2194